Citation Nr: 1031203	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to September 25, 1985 for 
the award of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had active 
service from April 1953 to August 1975.  The Veteran died in 
January 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision by 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  A January 1992 rating decision awarded the appellant DIC 
benefits that was ultimately (by May 1992 decisional letter) made 
effective September 25, 1985.  

2.  The appellant appealed the effective date of the award to the 
Board; an unappealed December 1994 Board decision denied an 
effective date earlier than September 25, 1985, for the award of 
the DIC benefits; unappealed May and December 1995 Board Rulings 
denied the appellant's Motions for Reconsideration of the Board 
decision; the appellant has not filed a Motion of clear and 
unmistakable error (CUE) in the December 1994 Board decision.  

3.  The March 2008 rating decision on appeal denied the 
appellant's August 2007 new claim for an effective date prior to 
September 25, 1985 for her award of DIC benefits (she did not 
allege that there was CUE in the December 1994 Board).  




CONCLUSION OF LAW

The appellant has improperly raised a freestanding claim for an 
earlier effective date in an attempt to overcome finality of a 
December 1994 Board decision in the matter; the claim is legally 
insufficient.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 23353 
(April 20, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The critical facts in this matter are not in dispute.  The matter 
before the Board is the propriety of the appellant's 
"freestanding" claim for an earlier effective date of award.  
This is a matter of legal interpretation, and the United States 
Court of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because there is no 
reasonable possibility that further notice or assistance would 
aid in substantiating this claim, any deficiencies of VCAA notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  

All evidence relevant to the appellant's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The appellant has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  

B.	Factual Background, Legal Criteria, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file, with an emphasis on the evidence 
relevant to the appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

A January 1992 rating decision granted the appellant's claim for 
service connection for the cause of the Veteran's death/DIC, 
effective from December 1, 1991.  A May 1992 decisional letter 
granted an earlier effective date of September 25, 1985 (the 
effective date of the liberalizing regulation on which the award 
was based).  The appellant appealed the effective date to the 
Board, and a December 1994 Board decision upheld the May 1992 
administrative decision, assigning the effective date of 
September 25, 1985, for the award of DIC benefits.  In rulings in 
May and December 1995 the Board denied the appellant's Motions 
for Reconsideration of the December 1994 Board decision.  She did 
not appeal the decision to the Court.  

The March 2008 rating decision on appeal denied the appellant's 
August 2007 new claim seeking an earlier effective date for the 
award of DIC.  [Notably, she asserted therein that her award was 
made effective from October 2003 when, in fact as noted above, it 
was from September 25, 1985.]  

An unappealed decision issued by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.1100, 20.1104.  Only a request for 
revision premised on CUE could result in the assignment of an 
effective date earlier than that assigned by a final decision.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

As noted above, a December 1994 Board decision denied an 
effective date prior to September 25, 1985 for the award of DIC 
benefits to the appellant.  She did not appeal that Board 
decision to the Court, and it is final (and subject to revision 
only by motion of CUE or by Motion for Reconsideration filed at 
the Board).  See 38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. §§ 20.1100, 
20.1104, 20.1400.  

In her October 2008 substantive appeal (and the essence of her 
claim), the appellant alleged that the effective date for the 
award of DIC benefits should be January 20, 1980 (approximately 
the date of the Veteran's death, January 24, 1980).  She has not 
alleged CUE in the December 1994 Board decision, nor refiled a 
Motion for Reconsideration of that decision.  (Motions for 
Reconsideration of that decision had been denied by the Board in 
May 1995 and in December 1995.)  
The appellant has submitted an excerpt from Military.com in 
August 2007, regarding retroactive benefits for veterans 
afflicted with chronic lymphocytic leukemia.  Such evidence has 
no relevance to the appellant's claim, and is not material to her 
appeal.  She was awarded retroactive DIC benefits, and her 
effective date claim was finally decided by the Board's final 
December 1994 decision.  

The Board notes that the appellant has also submitted an August 
30, 1999 dated letter from A. M., which argues that when the 
appellant was originally denied service connection for the cause 
of the Veteran's death/DIC in April 1980, she was not advised of 
her appellate rights.  Noting that this letter was submitted in 
connection with an invalid "freestanding" claim for an earlier 
effective date (and not in connection with a CUE motion), the 
Board observes incidentally that in the April 25, 1980 dated 
letter advising the appellant of the RO's original decision she 
was (contrary to the allegations of A.M.) informed of her 
appellate rights as to that decision, and of the process for 
doing so.  

In summary, the appellant has effectively attempted to raise an 
impermissible freestanding claim for an earlier effective date.  
Consequently, there is no valid claim for the Board to consider 
on appeal, and the appeal must be dismissed.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  


ORDER

The appeal seeking an effective date prior to September 25, 1985 
for the award of DIC benefits is dismissed.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


